                    N THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

WM MOBILE BAY ENVIRONMENTAL )
CENTER, INC.,               )
                            )
   Plaintiff,               )
                            )
v.                          )                CIVIL ACTION NO. 18-0429-KD-MU
                            )
THE CITY OF MOBILE, et al., )
                            )
   Defendants.              )


                                        ORDER

      After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and there having been no objections filed, the Recommendation of

the Magistrate Judge (doc. 43) made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as

the opinion of this Court. Accordingly, the Motion to Dismiss filed by the Solid Waste

Disposal Authority of the City of Mobile (Doc. 9) is DENIED.

      DONE this 27th day of February 2019.



                                         s/ Kristi K. DuBose
                                         KRISTI K. DuBOSE
                                         CHIEF UNITED STATES DISTRICT JUDGE
